DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending. 

Drawings
The drawings are objected to because boxes need to be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b), and the following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  4,   is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, it is not understood how the neural network is configured as a long memory and a short-term memory with three layers.  Since it is a long term memory, in what way, is it also satisfying the short-term memory requirement of the claim and vice versa? What is meant by the three layers?  And what is significance of the three layers to the long short-term memory network?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Diehl et al (WO 2020/224914 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	Regarding claim 1, Diehl teaches a hearing device (2) comprising: a recording unit (5) for recording an input signal, an audio processing unit (8) for determining an output signal, wherein the audio processing unit (8) comprises a neural network for separating a user voice signal from the input signal (page lines 7-20; wherein the different environments determines separations of signal), and a playback unit (6) for playing back the output signal to a user.  

 	Regarding claim 2-3, Diehl teaches the hearing device according to claim 1, wherein the audio processing unit (8) further comprises a classical audio signal processing means for processing at least parts of the input signal to denoise at least parts of the input signal (page 7 lines 15-20; noise separation).
 
 	Regarding claim 4, Diehl teaches the hearing device according to claim 1, wherein the neural network (7) is configured as a long short-term memory network with three layers.  

 	Regarding claim 5, Diehl teaches the hearing device according to claim 1, further comprising: a voice detection unit for measuring a presence of a user voice signal in the input signal (page 20 line 30 through page 21 line 20; voice separation).  

 	Regarding claim 6, Diehl teaches a system for processing audio signals, comprising a hearing device (2) comprising an audio processing unit (8) for determining an output signal, wherein the audio processing unit (8) comprises a first neural network for separating a user voice signal from the input signal (page 7 lines 7-20; wherein the different environments determines separations of the signal), a secondary device (3), wherein the secondary device comprises a secondary audio processing unit (12) for determining a secondary output signal, wherein the secondary audio processing unit (12) comprises a secondary neural network for denoising  (page 7 lines 15-20; noise separation), at least parts of a secondary input signal (9, data interface), wherein the secondary device configured to form a wireless data connection with the hearing device for transmitting at least parts of the secondary output signal to the hearing device and/or to receive the secondary input signal from the hearing device.  

 	Regarding claim 7, Diehl teaches the system according to claim 6, wherein the secondary device comprises a secondary recording unit (13) for recording the secondary input signal.  

 	Regarding claim 8, Diehl teaches the system according to claim 6, wherein the secondary neural network (16) is configured to separate the user voice signal from the secondary input signal. 
 
 	Regarding claim 9, Diehl teaches the system according to claim 6, wherein that the secondary audio processing unit (5) comprises a calibration neural network (16) for calibrating the neural network and/or the secondary neural network. 
 
 	Regarding claim 10, Diehl teaches the system according to claim 6, wherein the secondary device (3; mobile device) is mobile device or a wireless microphone.  

 	Regarding claim 11,  The system according to claim 6, wherein the data connection is implemented using a BLUETOOTH protocol (page 24 lines 4-10; Bluetooth) or using a proprietary protocol, wherein the proprietary protocol has a lower latency than BLUETOOTH.  

 	Regarding claim 12, Diehl teaches an apparatus capable of performing a method for processing audio signals, the method comprising: recording an input signal (5) using the recording unit, determining an output signal using the audio processing unit (8), wherein a user voice signal is separated from the input signal by the neural network, providing the output signal to the user using a hearing device (page 7 lines 7-20; wherein the different environments determines separations of signal).  

 	Regarding claim 13, Diehl teaches the apparatus capable of performing the method according to claim 12, further comprising: determining the output signal comprises denoising at least parts of the input signal by a classical audio signal processing means (page 7 lines 7-20; wherein the different environments determines separations of signal).  

 	Regarding claim 14, Diehl teaches the apparatus capable of performing the method according to claim 12, wherein at least parts of the input signal are denoised by the classical audio signal processing means in parallel to the separation of the user voice signal by the neural network (page 7 lines 15-20; noise separation).  
 	Regarding claim 15, Diehl teaches the apparatus capable of performing the method according to claim 12, wherein at least parts of the input signal are processed denoised by the classical audio signal processing means after the user voice signal is separated from the input signal by the neural network (page 7 lines 7-20; wherein the different environments determines separations of signal).  

 	Regarding claim 16, Diehl teaches the apparatus capable of performing the method according to claim 12, wherein the neural network (7) is a first neural network, further comprising: determining a secondary output signal by denoising at least parts of a secondary input signal using a second neural network (16, neural network) and transmitting at least parts of the secondary output signal to the hearing device  (page 32 lines 15-32; human voice separation).   

 	Regarding claim 17, Diehl teaches the apparatus capable of performing the method according to claim 16, wherein denoising of the secondary input signal by the secondary neural network (16) comprises separating the user voice signal from the secondary input signal (page 32 lines 15-32; human voice separation).   

  	Regarding claim 18, Diehl teaches the apparatus capable of performing the method according to claim 16, wherein the secondary output signal (9; via data transfer) is at least partially included in the output signal by the audio processing unit (8) of the hearing device.  

 	Regarding claim 19, Diehl teaches the apparatus capable of performing the method according to claim 16, wherein the method further comprises the step calibrating the neural network (16; neural calibration network) and/or the secondary neural network using a calibration neural network being part of the secondary audio processing unit (16; neural calibration network).  

 	Regarding claim 20, Diehl teaches the apparatus capable of performing the method according to claim 19, wherein a calibration input signal is provided to and analyzed by the calibration neural network (16; neural calibration network).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl.
	Regarding claim 3, Diehl inherently teaches the hearing device according to claim 2, wherein the classical audio signal processing means and the neural network are configured to be run in parallel and/or in series.  It is basic electrical theory to have a circuit components connected in series or parallel, therefore, the Examiner takes official notice for this theory. Furthermore, the Applicant has not disclosed that having any particular configuration performs in particulars, thus the  invention would perform equally well with parallel or series configuration in the present reference[In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].
Examiner Note
          The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner’s rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 1, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653